Citation Nr: 9913952	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of injuries 
incurred in September 1987, resulting in disabilities of the 
neck, back, head, and ears.     


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from July 
1986 to October 1986.  Thereafter, she served as a member of 
the reserves until February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for 
residuals of back and neck injuries.  She filed a timely 
notice of disagreement and substantive appeal regarding this 
determination, initiating this appeal.  

The appellant's claim was initially presented to the Board in 
November 1996, at which time it was remanded for additional 
evidentiary development.  It was returned to the Board in 
March 1998, at which time it was remanded a second time for 
further development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The appellant had confirmed periods of active duty for 
training from July 1986 to October 1986, and for two weeks in 
May 1988.  

2.  The appellant was the driver of an automobile that was 
involved in a one-car accident in September 1987.  

3.  The appellant's September 1987 motor vehicle accident did 
not occur in a period of active duty, active duty for 
training, or inactive duty training.

4.  The record does not include medical evidence of an 
increase, during any period of active duty for training or 
inactive duty training, in the severity of any of the 
appellant's disabilities of the back, neck, head, and ears 
that might have occurred as a result of the appellant's 
automobile accident of September 1987.  


CONCLUSION OF LAW

Service connection is not warranted for disabilities of the 
head, neck, back, and ears.  38 U.S.C.A. §§ 101, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant seeks service connection for disabilities of 
the back, head, ears, and neck.  

According to her service personnel and medical records, she 
was afforded a November 1985 service entrance examination 
which found no current disabilities of the head, neck, back, 
or ears; additionally, no history thereof was noted on her 
medical history report.  She was judged fit for service, and 
was accepted into the Army Reserves.  From July 1986 to 
October 1986, she underwent basic military training.  
Thereafter, she returned to her civilian occupation, while 
also fulfilling her duties as a reserve member of the 307th 
General Hospital unit.  In May 1989, she was transferred to 
Transportation Co., 78th Division Logistics Group, and in 
February 1990, she was released from this unit for 
unsatisfactory participation.  No service separation 
examination is of record.  Her DD-214 reflects a period of 
active duty from July 1986 to October 1986, with no 
subsequent active duty noted.  An unspecified 7 month period 
of inactive duty is also noted.  

A New Jersey police accident report indicates the appellant 
was involved in a one car motor vehicle accident on September 
14, 1987.  The accident report does not indicate any 
injuries, but the appellant has subsequently testified that 
she sustained neck, back, head, and ear injuries as a result 
of this incident.  A November 1988 note from her private 
physician, Dr. A.W., M.D., states the appellant should be 
placed on an "off-work status" until further notice, as of 
September 14, 1987.  No additional information is given.  

Military orders of record indicate the appellant's reserve 
unit was ordered to Ft. Devens, Mass. for annual training in 
May 1988.  Service medical records indicate she complained of 
a sore throat two days after beginning her annual training, 
and she was diagnosed with strep throat.  No diagnosis of or 
treatment for a back, neck, head, or ear disability is of 
record for the appellant's May 1988 annual training.  

In May 1989, the appellant filed a claim for service 
connection for back, neck, head, and ear disabilities 
beginning in September 1987.  

The appellant was examined by the VA in June 1989.  She 
reported back, neck, head, and shoulder pain, and recurrent 
headaches, stemming from her September 1987 motor vehicle 
accident.  According to her own statements, she was given a 
diagnosis of a "pinched nerve" in the neck, and a "pulled 
lower back" following her accident  Spasm of the lumbar 
paravertebral musculature was noted.  A diagnosis was 
deferred pending x-ray examination results.  A concurrent x-
ray report reflects straightening of the cervical lordosis, 
indicative of a muscle spasm; the lumbosacral spine was 
negative for any indicated abnormality.  A CT scan of her 
head was within normal limits.  

In a November 1992 rating decision, the appellant was denied 
service connection for "residuals of a motor vehicle 
accident," to include back and neck pain, and recurrent 
headaches.  That same month, she filed a notice of 
disagreement on all issues.  She was sent a statement of the 
case, and filed a December 1992 VA Form 9 substantive appeal.  
She also requested a personal hearing.  

A personal hearing at the RO was afforded the appellant in 
January 1993.  She testified that her original September 1987 
motor vehicle accident was unrelated to her military service, 
but the injuries sustained therein were subsequently 
aggravated by her superiors' insistence that she take part in 
training shortly thereafter.  Specifically, she stated that 
sometime between September 1987 and May 1988, she was 
compelled to take part in training in Texas, wherein she 
aggravated her residual injuries, and in May 1988, she was 
compelled to train in Massachusetts, and again aggravated her 
injuries.  

The RO considered this evidence, and again denied her claim 
for service connection for disabilities of the back, neck, 
head, and ears.  The claim was then forwarded to the Board.  
In November 1996, the Board remanded the claim for further 
evidentiary development.  The RO was unable to obtain any 
additional service medical and/or personnel records, and 
returned the case to the Board in March 1998.  The Board 
remanded the claim for a second time in order to obtain 
additional service medical records.  

In March 1998, the RO sent a request to the military medical 
center at Ft. Sam Houston, Texas, for any available records 
concerning the appellant.  None were located.  The claim was 
then returned to the Board.  


Analysis

The appellant seeks service connection for disabilities of 
the back, neck, head, and ears.  The law provides that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  The phrase "active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991).  Active duty for 
training includes full time duty in the Armed Forces 
performed by Reserves for training purposes, and any 
authorized travel to or from such duty.  38 U.S.C.A. 
§ 101(22) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the injury or disease in 
service and the current disability (medical evidence).  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Grottveit v. 
Brown, 5 Vet. App. 92 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  To be 
well grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The statutory requirement 
to submit a well grounded claim applies regardless if the 
claimant asserts in-service incurrence or aggravation of a 
disease or injury resulting in disability.  Chelte v. Brown, 
10 Vet. App. 268 (1997).  

As an initial matter, the appellant claims her disabilities 
of the head, neck, back, and ears initially resulted from a 
September 1987 motor vehicle accident.  It has not been 
demonstrated, and she does not contend, that this accident 
occurred during active military, naval, or air service, as 
defined by the applicable laws, noted above.  38 U.S.C.A. 
§ 101(22), (24) (West 1991).  Rather, she argues that these 
disabilities were aggravated by subsequent annual unit 
training during her period of recovery from the accident.  As 
these are her contentions, service connection will be 
considered for aggravation of any disabilities of the neck, 
back, head, and ears.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998).  

According to the appellant's statements, including her 
January 1993 personal hearing testimony, she attended two 
annual training sessions with her unit following her 
September 1987 motor vehicle accident.  The first was in San 
Antonio, Tx., sometime between September 1987 and May 1988, 
and the second was at Ft. Devens, Mass., in May 1988.  
Military records confirm a period of active duty for training 
in May 1988 at Ft. Devens, but there is no evidence of record 
indicating the appellant performed any kind of duty in Texas 
between September 1987 and May 1988.  Aside from her May 1988 
active duty for training, there is no other training period 
of record during that time frame.  

On both occasions, the appellant was forced to take part in 
physical activity which aggravated her residual injuries, 
according to her assertions.  Service medical records 
indicate she had strep throat during her May 1988 training, 
but no diagnosis of or treatment for a back, head, ear, or 
neck disability is of record for that time period.  In March 
1998, the RO sent a request to the military medical center at 
Ft. Sam Houston, Texas, for any available records concerning 
the appellant.  None were located.  Thus, the record is 
devoid of any evidence, other than the appellant's own 
assertions, of a diagnosis of or treatment for disabilities 
of the back, neck, head, and ears during the appellant's 
military training periods subsequent to her September 1987 
motor vehicle accident.  Her own assertions that her various 
disabilities were aggravated during service are not binding 
upon the Board, as the appellant is a layperson not qualified 
to offer opinions of medical etiology or causation.  McIntosh 
v. Brown, 4 Vet. App. 553, 560 (1993).  

The appellant has stated that her post-accident residuals 
required an extensive period of convalescence, and has 
supplied a November 1988 statement from a private doctor 
stating the appellant was on an "off-work status" from 
September 1987 until further notice.  However, this statement 
neither confirms the presence of any back, neck, head, or ear 
disabilities at that time, nor suggests such disabilities 
were aggravated during any applicable military training 
period.  As such, this evidence is insufficient in and of 
itself to make the veteran's claims well grounded, even 
accepting it as true and accurate on its face.  38 U.S.C.A. 
§ 5107(a) (West 1991); see King (Roderick) v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In sum, the appellant has not provided any evidence of 
incurrence or aggravation of a disease or injury during 
active military, naval, or air service; as such, her claims 
for service connection for disabilities of the neck, back, 
head, and ears are not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991); Caluza, supra.  In the absence of any 
well-grounded claims, service connection for all disabilities 
claimed must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).


ORDER

Service connection is denied for disabilities of the head, 
neck, back, and ears.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

